SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 COMMISSION FILE NUMBER: 000-51160 ACE MARKETING & PROMOTIONS, INC. (Exact name of registrant as specified in its charter) NEW YORK 11-3427886 (State of jurisdiction of Incorporation) (I.R.S. Employer Identification No.) VALLEY STREAM, NY 11581 (Address of principal executive offices) (516) 256-7766 (Registrant's telephone number) NOT APPLICABLE (Former name, address and fiscal year, if changed since last report) [Missing Graphic Reference] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted pursuant to Rule 405 of Regulation S-T during the 12 preceding months (or such shorter period that the registrant was required to submit and post such file). YesxNoo Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filero Accelerated Filero Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of October 20, 2011, the registrant had a total of 23,147,401 shares of Common Stock outstanding. ACE MARKETING & PROMOTIONS, INC. FORM 10-Q QUARTERLY REPORT TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Balance Sheets as ofSeptember 30, 2011 (unaudited) and December 31, 2010 (audited) 3 Condensed Statements of Operations for the Three Months and Nine Months Ended September 30, 2011 and September 30, 2010 (unaudited) 4 Statement of Stockholder's Equity for the Year Ended December 31, 2010 andNine Months Ended September 30, 2011(unaudited) 5 Condensed Statements of Cash Flows for theNine Months Ended September 30, 2011 and September 30, 2010 (unaudited) 6 Notes to Condensed Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3 Quantitative and Qualitative Disclosures 23 Item 4. Controls and Procedures 23 PART II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 2. Changes in Securities 23 Item 3. Defaults Upon Senior Securities 26 Item 4. Submissions of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits and Reports on Form 8-K 26 SIGNATURES 26 2 ACE MARKETING & PROMOTIONS, INC. Condensed Balance Sheets September 30, December 31, Unaudited Audited Assets Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $20,000 at September 30, 2011 and December 31, 2010 Prepaid expenses and other current assets Total Current Assets Property and Equipment, net Other Assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Accounts payable $ $ Accrued expenses Total Current Liabilities Commitments and Contingencies Stockholders' Equity: Preferred Stock, $.0001 par value; 5,000,000 shares authorized, none issued Common stock, $.0001 par value; 100,000,000 shares authorized; 23,170,736 and 16,834,260 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Less: Treasury Stock, at cost, 23,334 shares ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to condensedfinancial statements. 3 ACE MARKETING & PROMOTIONS, INC. Condensed Statements of Operations Three Months Ended Nine Months Ended September 30, September 30, Unaudited Unaudited Revenues, net $ Cost of Revenues Gross Profit Operating Expenses: Selling, general and administrative expenses Total Operating Expenses Loss from Operations ) Other Income (Expense): Interest expense ) Interest income Total Other Income (Expense) 66 ) ) ) Net Loss $ ) $ ) $ ) $ ) Net Loss Per Common Share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted Average Common Shares Outstanding: Basic Diluted See notes to condensed financial statements. 4 ACE MARKETING & PROMOTIONS, INC. Statement of Stockholders' Equity Nine Months Ended September 30, 2011 Total Additional Stockholders' Common Stock Paid-in Treasury Stock Equity Shares Amount Capital (Deficit) Shares Amount Balance, at December 31, 2010 $ ) $ ) Stock Purchase Stock Warrant Stock Grant 15 Stock Compensation Net Loss ) ) Balance, at March 31, 2011 $ ) $ ) Stock Purchase $ $ $ Stock Warrant $ $ Stock Grant 10 Stock Compensation Net Loss ) $ ) Balance, at June 30, 2011 $ ) $ ) Stock Purchase $ $ $ Stock Grant $ $
